Within its expressed limitations there is no question of the soundness and propriety of the rule that where a person owing an unliquidated and undetermined claim tenders a stated sum to be accepted as full payment and the claimant accepts such tender both parties are bound by the settlement. (In re Estateof Cunningham, supra.) But where the creditor has two claims against the same person, one undisputed and the other disputed, the acceptance of the payment of the undisputed claim cannot be held to be a settlement of both claims. The payment of the admitted claim furnishes no consideration for the accord, and there being no accord there cannot be a satisfaction. (Barr v.Clinton Bridge Works, 179 Iowa, 702, 161 N.W. 695.) It is difficult to perceive any sound distinction between the payment *Page 343 
of a part of a claim the whole of which is conceded, and the payment of the amount conceded to be due upon a claim the remainder of which is in dispute. Where one party yields everything and the other nothing, it is strange reasoning to hold that there is an agreement supported by a valuable consideration. There was in this case no controversy between the parties over the $10.80 paid. The controversy arose over a claim for overtime, the employer claiming there was no agreement to pay for overtime and the employee claiming there was an agreement to pay fifty cents an hour for all time over sixty hours a week. To hold the acceptance of wages admitted to be due to be an accord and satisfaction of a claim for overtime is to permit an employer to arbitrarily refuse to pay a just debt, admitted to be due, for the express purpose of exacting terms of the employee which upon their face are inequitable and oppressive. (Ncss v. Minnesota and Colorado Co. (Minn.)92 N.W. 333; Mause v. Hossington, 205 N.Y. 33, 98 N.E. 203.) An accord and satisfaction requires a new agreement and the performance thereof. There can be no accord and satisfaction unless something of legal value to which the creditor had no previous right has been received in full payment of a disputed claim. Where there is an agreement to accept a stated amount for a disputed claim the concession by each party is the consideration for the concession by the other. Believing this to be the law, I cannot agree that the acceptance by defendant in error of the $10.80 admitted to be due was a satisfaction of the disputed claim. Whether the judgment recovered by him is supported by the evidence is another question. *Page 344